Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 01/05/22 is acknowledged. Claims 11-13 directed to non-elected claims should be cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first output section, a generation section, a second output section, a first image generation section, a three dimensional image generation section, a second image generation section, an image signal output section in claims 6 and 7.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 8 and 9 describe a program, a computer program per se. Computer programs claimed as computer listing per se, i.e. the description or expressions of the programs, are not physical "things". They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized, thus it is non-statutory.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 2013/0211284) in view of Han et al. (Three Dimensional Simulation for Blood Vessel of Ocular Fundus, IEEE, 2009).
Regarding claim 1, Berry et al. (hereinafter Berry) discloses an image signal output method (Berry, [0038], “FIG. 1 illustrates an exemplary computing environment 100 that can be used to present the user interfaces of the invention, to facilitate user interaction with anatomical structures rendered on the user interfaces”) comprising:
outputting a first image signal to display an eyeball model selection screen for selecting one eyeball model from out of a plurality of eyeball models of different types (Berry, [0072], “Turning now to FIG. 5, an interface 500 is shown that can be used to present a plurality of conditions to a user for selection”);
outputting a second image signal to display an eyeball structure display screen including a three-dimensional eyeball structure image (Berry, [0061], “As presently shown, the control display menu 340 includes options for selecting a view type to use in rendering the display of the anatomical structure 320” and “Although not shown, the control display menu 340 can also include other views, such as, but not limited to 3D views (when the client devices are capable of rendering 3D views)”. Fig. 3C illustrates display an eyeball structure display screen including a three-dimensional eyeball structure image);

Han et al. (hereinafter Han) discloses converting a two-dimensional fundus image of a subject eye so as to generate a three-dimensional fundus image based on patient’s eyeball (Han, section II The 3D simulation of Ocular Fundus, [0003], “where a and b are measurement values of two directions: horizon-vertical direction and front-back direction of the interior wall of patients' eyeballs”. In addition, in section B. The mapping 2D fundus image towards 3D fundus curved surface, [0001-0004], “So the formula of the 20 fundus image is that of the front and parallel mapping the 3D fundus curved surface. According to formula (1), the fundus front mapping image can be expressed that way… With this mapping relationship, the 20 image can be mapped onto the 3D curved surface point by point and then it can be reconstructed into a 3D image”. Fig. 4 illustrates the 3D fundus curved surface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Han’s 3D fundus curved surface to the 3D eyeball anatomical structure, as taught by Berry, as it could be used to achieve the predictable result of outputting a second image signal to display a fundus image display screen including the three-dimensional fundus image. The motivation for doing so would have been providing visualized fundus which can be applied to medical study are set up on the basis of the analysis of the anatomic features of the ocular fundus for eyeball.
Regarding claim 4, Berry discloses a graphic representing the eyeball models, text representing names of the eyeball models (Berry, Fig. 5).
Regarding claim 5, Berry discloses a two-dimensional fundus image display region (Berry, Fig. 3A); a three-dimensional fundus image display region (Berry, [0061], “As presently shown, the control display menu 340 includes options for selecting a view type to use in rendering the display of the 
Berry as modified by Han with the same motivation from claim 1 discloses display the two-dimensional fundus image (Han, Fig. 1 illustrates 2D Ocular fundus components); and
And Berry as modified by Han with the same motivation from claim 1 discloses display the three-dimensional fundus image (Han, Fig. 4 illustrates the 3D fundus curved surface).
Regarding claim 6, Berry discloses an image signal output device (Berry, [0038], “FIG. 1 illustrates an exemplary computing environment 100 that can be used to present the user interfaces of the invention”) comprising:
a first output section (Berry, [0031], “for example, one or more processors”);
a generation section (Berry, [0031], “for example, one or more processors”);
a second output section (Berry, [0031], “for example, one or more processors”).
The remaining limitations recite in claim 6 are similar in scope to the steps in claim 1 and therefore are rejected under the same rationale.
Regarding claim 7, Berry discloses an image signal output device (Berry, [0038], “FIG. 1 illustrates an exemplary computing environment 100 that can be used to present the user interfaces of the invention”) comprising:
a first image generation section (Berry, [0031], “for example, one or more processors”); 
a three-dimensional image generation section (Berry, [0031], “for example, one or more processors”);
a second image generation section (Berry, [0031], “for example, one or more processors”);
an image signal output section configured to output an image signal corresponding to the eyeball model selection screen (Berry, [0031], “for example, one or more processors”. Fig. 5).

Regarding claim 8, Berry discloses a program to cause a computer to execute processing (Berry, [0031], “physical and other computer-readable and recordable type media for storing computer-executable instructions and/or data structures”).
The limitations recite in claim 8 are similar in scope to the steps in claim 1 and therefore are rejected under the same rationale.
Regarding claim 9, Berry discloses a program to cause a computer to execute processing (Berry, [0031], “physical and other computer-readable and recordable type media for storing computer-executable instructions and/or data structures”).
The limitations recite in claim 9 are similar in scope to the steps in claim 7 and therefore are rejected under the same rationale.
Regarding claim 10, Berry discloses an ophthalmic system (Berry, [0007], “systems, and computer program products for utilizing user interfaces to facilitate user interaction with representations of anatomical structures and to demonstrably reflect the impact of various conditions and treatments on anatomical structures through these representations”) comprising: 
an ophthalmic imaging device (Berry, Fig. 1); and 
an image signal output device (Berry, Fig. 1).
The limitations recite in claim 10 are similar in scope to the steps in claim 1 and therefore are rejected under the same rationale.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 2013/0211284) in view of Han et al. (Three Dimensional Simulation for Blood Vessel of Ocular Fundus, IEEE, 2009), as applied to claim 1, in further view of Yamamoto et al. (US 2012/0002164).
Regarding claim 2, Berry teaches an eye display region to display the subject eye (Fig. 3C); and an eyeball model display region configured to display the plurality of eyeball models (Berry, Fig. 5); Berry as modified by Han does not expressly disclose “axial length display region to display an eye axial length”;
Yamamoto et al. (hereinafter Yamamoto) discloses axial length display region to display an eye axial length of a subject eye (Yamamoto, [0029], “FIG. 2 is a schematic diagram explaining a relationship among a scan angle of the measurement light, an ocular axial length, and a photographing range”. Fig. 2 illustrates axial length);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamamoto’s display an eye axial length of the subject eye in the anatomical structures of an eyeball, as taught by Berry. The motivation for doing so would have been providing ability to adjusts driving information of the fundus photographing optical system in relation to a photographing range based on the length information.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 2013/0211284) in view of Han et al. (Three Dimensional Simulation for Blood Vessel of Ocular Fundus, IEEE, 2009) in view of Yamamoto et al. (US 2012/0002164), as applied to claim 1, in further view of Matsumoto et al. (US 2012/0189184).
Regarding claim 3, though Berry as modified by Han and Yamamoto with the same motivation rom claim 2 teaches measured eye axial length and displayed in the eye axial length display region; they do not expressly disclose “a plurality of eye axial lengths measured at different fixation positions”;
Matsumoto et al. (hereinafter Matsumoto) discloses a plurality of eye axial lengths measured at different fixation positions (Matsumoto, Fig. 6 illustrates distances pvl and RmxL’ are considered a plurality of eye axial lengths measured at different fixation positions).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KYLE ZHAI/Primary Examiner, Art Unit 2612